At the January session following, the petition, and an answer of the selectmen of Amherst thereto, were taken up and referred to a committee, who reported, by way of resolve, that the parties be heard, on the third Wednesday of the session, and that the selectmen give notice thereof to the petitioners, by serving them with a copy of the resolve. The report was not agreed to; but the question was immediately taken whether the member from Amherst was duly elected, and decided in the negative.4
*2A precept was then ordered to be issued to the town of Amherst for a new election..1
[The papers in this case are missing from the files; and neither the reasons, upon which the election was controverted, nor those upon which the house founded its decision, appear on the journal.]

 Same, 191, 192.


 2 J. H. 192.